This appeal arises out of the judgment of the Mahoning County Common Pleas Court, Domestic Relations Division, which granted a motion for increased child support. For the reasons set forth below, the judgment of the trial court is affirmed.
 I. STATEMENT OF FACTS
Joanne Pacurar (appellant) and Ronald Pacurar (appellee) were granted a divorce in 1988. On July 16, 1996, appellant filed a motion to increase child support, alleging that appellee's income had increased by more than ten percent since the last calculation. In August, the magistrate granted appellee a continuance, and the hearing was rescheduled for April 1997. *Page 789
When the hearing date arrived, the paralegal of appellee's attorney asked the magistrate for a continuance due to a miscommunication in the attorney's office. The magistrate continued the hearing, noting that appellant agreed not to object to the continuance provided that any modification would be retroactive to the date that she filed her motion. There is no indication that the magistrate would have denied the continuance had appellant objected.
Meanwhile, appellee filed a motion for termination of child support due to the anticipated emancipation of the parties' son. On June 16, 1997, the trial court conducted a hearing on appellant's motion to increase child support and appellee's motion to terminate child support. In September, the court released its judgment entry increasing child support, retroactive as of January 1, 1997 and terminated child support as of June 30, 1997.
Appellant filed timely notice of appeal, challenging the effective date of the increased child support.
 II. ASSIGNMENT OF ERROR
Appellant's sole assignment of error alleges:
  "The trial court erred and abused its discretion when it failed to make the modified child support order retroactive to the date that defendant-appellant, Joanne Pacurar, filed her motion to increase child support."
The standard used to review child support orders is abuse of discretion. Booth v. Booth (1989), 44 Ohio St.3d 142. When a trial court abuses its discretion, it makes an unreasonable, arbitrary, or unconscionable judgment. Blakemore v. Blakemore (1983), 5 Ohio St.3d 142.
Appellant claims that the trial court acted unreasonably when it made the increase in child support retroactive as of January 1, 1997 rather than July 16, 1996, which is the date on which appellant filed her motion. Appellant cites. Osborne v. Osborne (1992), 81 Ohio App.3d 666, which held that it is not an abuse of discretion for a trial court to order an increase in child support to be retroactive to the filing date. Appellant reasoned that "[a]ny other holding could produce an inequitable result in view of the substantial time it frequently takes to dispose of motions to modify child support obligations." Murphy v. Murphy (1984),13 Ohio App.3d 388, 389.
Appellant also cites State ex rel. Draiss v. Draiss (1990),70 Ohio App.3d 418, which held that any modification should be retroactive to the date of filing unless there exists special circumstances to justify a different date. In the case sub judice, the court did not state any special circumstances justifying its choice of January 1, 1997. Nonetheless, appellee contends that the special *Page 790 
circumstance was the fact that January 1, 1997 was the date that the parties' child moved back in with appellant and that before such date only appellee supported the child.
Appellant failed to fulfill her App. R. 9 (B) duty to supply us with a transcript of the support hearing. As a result, we do not know if the trial court heard evidence that could have revealed the significance of January 1, 1997. Appellant cannot claim the date is arbitrary while failing to submit the only source of information which could shed light on the court's choice of said date.
Furthermore, Draiss is not a case out of our district and is not a widely followed holding. Instead, we cite our holding in Surman v.Surman (June 22, 1989), Mahoning App. No. 88-CA-85, unreported, 3, and hold that the trial court did not act unreasonably when it ordered the child support modification retroactive to January 1, 1997. In Surman, we determined that the trial court did not abuse its discretion when it made its child support modification effective two and one-half months after the movant filed for an increase and two weeks after the hearing on the motion. A court may, but need not, make a support increase retroactive as of the date of filing of the motion. See, e.g., Jones v. Jones (Sept. 4, 1992), Columbiana App. No. 91-C-48, unreported; Brown v. Tibolla (Mar. 29, 1990), Mahoning App. No. 88-CA-201, unreported.
Therefore, the general precept of making modifications retroactive to the date of filing is not mandatory, but is merely a starting point from which a court may use their sound discretion to vary. Since we do not have a transcript to review the proceedings, we are unable to determine whether the decision of the trial court to commence the child support obligation of appellee on a date after the filing of appellant's motion for an increase in child support, was a proper exercise of judicial discretion. Accordingly, appellant's sole assignment of error is overruled.
For the foregoing reasons, the judgment of the trial court is affirmed.
Donofrio, J., concurs.
Cox, P.J., concurs.
APPROVED:
_________________________________ JOSEPH J. VUKOVICH, JUDGE *Page 791